DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 8, 2021:
Claims 1-2, 4 and 6-17 are pending. Claims 3 and 5 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593).
5.	Regarding Claim 1 and 17, Iwasa et al. teaches a secondary battery (Para. [0005]). the secondary battery comprising an electrode assembly (Para. [0033] lines 1-2 and Fig. 3, #3) comprising a first electrode uncoated portion (Para. [0037], lines 6-7 & 12-14 and Fig. 3, #34b) and a second electrode uncoated portion (Para. [0037], lines 6-7 & 12-14 and Fig. 3, #32b), where the first electrode uncoated portion is spaced from the second electrode uncoated portion along a lengthwise direction of the electrode assembly (Fig. 3), a case receiving the electrode assembly (Para. [0029], line 5 and Fig. 
	Iwasa does not teach the first electrode uncoated portion is connected to the surface of the second region to as to extend between the surface of the second region and the first side of the case or the auxiliary tab is welded to the second region (or electrode connector). 
	However, Kim et al. teaches a secondary battery (Fig. 12, #104) comprising an electrode assembly comprising uncoated regions (Fig. 12, #121, #122) (i.e. a first and second electrode uncoated portion) spaced from each other along a lengthwise direction of the electrode assembly (Fig. 12, #120), a case (Fig. 12, #30), and an electrode connector having a region wherein the uncoated region includes a second extension (Fig. 12, #121ab, #122ab) (i.e. electrode uncoated portion protruding from the 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the uncoated regions, auxiliary tabs and the electrode connector (at the second region of the electrode connector) of Iwasa (See Iwasa Fig. 4, #34b and #200) to incorporate the teaching of the bent and welded structure of the current collector and uncoated portions of Kim et al., as when a coated region is fixed current collector surface that is bent and stacked, the uncoated region is stably fixed (i.e. welded) and a volume of the uncoated region and the current collecting member can be reduced, increasing the output per volume (Para. [0120]).  Incorporating the bent and welded structure of Fig. 12 of Kim et al. to the uncoated regions, auxiliary tab(s) and electrode connector second region (as the second region of Iwasa corresponds to a similar, unbent shape of Kim et al.) of Iwasa would result in an auxiliary tab (See Fig. 13 of Kim et al., #574 or #576) between the first electrode uncoated portion and the electrode connector second region, the first electrode uncoated portion bent and welded to the auxiliary tab, and the auxiliary tab directly contacting the second region of the electrode connector (see Annotated Kim et al. Fig. 12 below).
Annotated Kim et al. Figure 12

    PNG
    media_image1.png
    509
    918
    media_image1.png
    Greyscale
 
Regarding Claim 2, Iwasa et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Iwasa further teaches the electrode uncoated portion is connected to the second region (Para. [0055], lines 1-8).
Regarding Claim 4, Iwasa et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
Iwasa et al. teaches the secondary battery of claim 1, wherein a thickness of the electrode uncoated portion (Fig. 5, horizontal thickness #34b-1) is less than a step difference between the second region and the first region (Fig. 5, difference between position of upper portion of vertical part #200 or #210 and the position of the lower portion of vertical part #200 or #210 in the direction of the arrow in Fig. 5).
Regarding Claim 6, Iwasa et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Kim et al. (2011/0250491), referred to herein as "Kim et al. (2)".
Regarding Claim 7, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above. Iwasa et al. does not teach a retainer couples to the electrode connector and comprising a fixing hook.
However, Kim et al. (2) teaches a secondary battery comprising a retainer (Fig. 3, #61) coupled to the electrode connector and comprising a fixing hook (Para. [0060], lines 1 -4 and Fig. 3, #611). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary battery Iwasa et al. to incorporate the retainer of Kim et al. (2) because combining the retainer of Kim et al. (2) with the electrode connector of Iwasa et al. would allow for the position of the electrode assembly to be fixed with respond to movement along the x-axis relative to the case (Kim et al. (2), Para. [0056]) which provides an improved battery structure.  The combination would also hold the electrode connector and electrode assembly together and provide simpler assembly (Kim et al. (2), Para. [0058]).
Regarding Claim 8, Iwasa et al. as modified by Kim et al. and Kim et al. (2) teaches all of the elements of claim 7 as explained above. Iwasa et al. does not teach a first region comprising a coupling hole engaged with a fixing hook.
However, Kim et al. (2) teaches the secondary battery wherein the first region comprises a coupling hole engaged with the fixing hook (Para. [0058], lines 4-7 and Fig 3. #611).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary battery Iwasa et al. to include the fixing hook of Kim et al. (2) because combining the fixing hook of Kim et al. with the electrode connector of Iwasa et al. would allow for the position of the electrode assembly to be fixed with respond to movement along the x-axis relative to the case (Kim et al. (2), Para. [0056]) which provides an improved battery structure.  The combination would also hold the electrode connector and electrode assembly together and provide simpler assembly (Kim et al. (2), Para. [0058]).
Regarding Claim 9, Iwasa et al. as modified by Kim et al. and Kim et al. (2) teaches all of the elements of claim 7 as explained above. Iwasa et al. does not teach a protrusion height of the fixing hook is less than a step difference between the second region and the first region.
However, Kim et al. (2) further teaches the secondary battery, wherein a protrusion height of the fixing hook (Fig. 4, thickness of #611 starting from the dashed line moving in the x-axis to the tip of the fixing hook) is less than a step difference between the second region and the first region (Fig. 4, difference between thickness of #513 and length of #513a/513b on the x-axis).
.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Byun et al. (US 9,059,459).
Regarding Claim 10, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above. Iwasa et al. does not teach a terminal connector has a fuse hole.
However, Byun et al. teaches a secondary battery wherein the terminal connector has a fuse hole (Col. 10 and lines 50-55 and Fig. 5, #270).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasa et al. as modified by Kim et al. to incorporate the fuse hole of Byun et al. with the terminal connector of Iwasa et al., because a fuse hole on the terminal connector of Iwasa et al. would allow for the current 
Regarding Claim 11, Iwasa et al. as modified by Kim et al. and Byun et al. teaches all of the elements of claim 10 as explained above. Iwasa et al. as modified by Kim et al. does not teach a molding member covering the fuse hole and formed on the terminal connector by insert-molding.
However, Byun et al. further teaches a molding member (Fig. 5, #280) covering the fuse hole and formed on the terminal connector by insert-molding (Col. 11, lines 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasa et al. as modified by Kim et al. to incorporate the fuse hole of Byun et al. with the terminal connector of Iwasa et al., because an insulating unit (i.e. molding member) wraps the fuse with insulating material to electrically block the fuse from any external contact, preventing it from exploding or igniting even when the fuse operates, which ensures stability and reliability (Col. 11 lines 28-35). 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Kusama et al. (US 2016/0293921).
Regarding Claim 12, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above. Iwasa et al. as modified by Kim et al. does not teach the electrode connector offset to one side along a stacking direction of the electrode assembly.

The substitution of the electrode connector shape as taught by Kusama et al., for the electrode connector shape of  Iwasa et al. would achieve the predictable result of providing an operable electrode collector.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the electrode connector shape, as taught by Kusama et al., for the electrode connector shape of  Iwasa et al., as the substitution would achieve the predictable result of providing an operable electrode collector. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Yoshitake et al. (US 2013/0260221).
Regarding Claim 13, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above
Iwasa et al. as modified by Kim et al. does not teach a third region.
However, Yoshitake et al. teaches a secondary battery (Para. [0032], lines 1-2) comprising an electrode assembly (Para. [0035] and Fig. 2, #3) comprising a first electrode uncoated portion (Para. [0043], lines 1-5 and Fig. 2, #3a) and a second electrode uncoated portion (Para. [0043], lines 1-5 and Fig. 2, #3b) which is spaced 
The combination of a third region positioned under the second region and protruding toward case as taught by Yoshitake et al., with Iwasa et al. as modified by Kim et al. would yield the predictable result of providing an operable electrode connector region connected to an uncoated portion of an electrode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine a third region positioned under the second region and protruding toward case as taught by Yoshitake et al., with Iwasa et al. as modified by Kim et al., as the combination would yield the predictable result of providing an operable electrode connector region connected to an uncoated portion of an electrode. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 14, Iwasa et al. as modified by Kim et al. and Yoshitake et al. teaches all of the elements of claim 13 as explained above
Yoshitake et al. further teaches a thickness of the electrode uncoated portion (Fig. 3, #3a, where thickness is measured horizontally) is less than a step difference between the second region and the third region (Fig. 3, difference in thickness measured from the start of the second region [#4a] to the end of third region [part of collector below #4a] moving from right to left horizontally).
The combination of a thickness of the first electrode uncoated portion less than a step difference between the second region and third region as taught by Yoshitake et al., with Iwasa et al. as modified by Kim et al. would yield the predictable result of providing an operable electrode connector region connected to an uncoated portion of an electrode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine a thickness of the first electrode uncoated portion less than a step difference between the second region and third region as taught by Yoshitake et al., with Iwasa et al. as modified by Kim et al., as the combination would yield the predictable result of providing an operable electrode connector region connected to an uncoated portion of an electrode. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) and Yoshitake  as applied to claim 13 above, and further in view of Kim et al. (2011/0250491), referred to herein as “Kim et al. (2)”.
Regarding Claim 15, Iwasa et al. as modified by Kim et al. and Yoshitake et al. teaches all of the elements of claim 13 as explained above. 
Iwasa et al. as modified by Kim et al. and Yoshitake et al. does not teach a retainer coupled to the electrode connector and comprising a fixing hook, wherein the third region comprises a coupling hole engaged with the fixing hook.
However, Kim et al. (2) further teaches a retainer (Fig. 3, #61) coupled to a lead tab (Fig. 3, #51), where the lead tab is an electrode connector (Para. [0042]). Kim et al. also teaches the retainer comprising a hook (Para. [0060], lines 1 -4 and Fig. 3, #611) wherein the lead tab comprises a corresponding hole engaged with the hook (Para. [0058], lines 4-7 and Fig 3. #611).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasa et al. as modified by Kim et al. and Yoshitake et al. to incorporate the retainer of Kim et al. (2) with the electrode connector of Iwasa et al., where the coupling hole engaged with the hook is located on the third region. Doing so would hold the electrode connector and electrode assembly together and provide simpler assembly (Kim et al. (2), Para. [0058]).
Regarding Claim 16, Iwasa et al. as modified by Kim et al., Yoshitake et al. and Kim et al. (2) teaches all of the elements of claim 15 as explained above. 
Iwasa et al. as modified by Kim et al. and Yoshitake et al. does not teach a protrusion height of the fixing hook is less than a step difference between the second region and the third region.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasa et al. as modified by Kim et al. and Yoshitake et al. to incorporate the retainer (comprising the fixing hook) of Kim et al. (2) with the electrode connector of Iwasa et al., where the coupling hole engaged with the hook is located on the third region. Doing so would hold the electrode connector and electrode assembly together and provide simpler assembly (Kim et al. (2), Para. [0058]).
Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues Iwasa does not appear to teach or suggest the limitations of claims 1 (regarding the limitation in cancelled claim 5) and Kim does not appear to teach or suggest the limitation of regarding the joint part 203 (i.e. auxiliary tab) being between a first electrode uncoated portion of the wound electrode group and the second 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Iwasa does not teach the first electrode uncoated portion is connected to the surface of the second region to as to extend between the surface of the second region and the first side of the case or the auxiliary tab is welded to the second region (or electrode connector).  However, Kim et al. teaches an electrode connector having a region wherein the uncoated region includes a second extension (i.e. electrode uncoated portion protruding from the electrode assembly) which is attached to a current collecting member (i.e. a region of the electrode collector) and bent so as to extend between a surface of the region of the electrode collector and a side of the case that is parallel to a stacking direction wherein uncoated region is welded to the first support plate (i.e. the electrode collector). Incorporating the bent and welded structure of Fig. 12 of Kim et al. to the uncoated regions and electrode connector of Iwasa would result in an auxiliary tab (See Fig. 13 of Kim et al., #574 or #576) between the first electrode uncoated portion and the electrode connector second region, the first electrode uncoated portion bent and welded to the auxiliary tab, and the auxiliary tab directly contacting the second region of the electrode connector(see the rejection to claim in section “5.” above).

Examiner respectfully disagrees. The rejection incorporates the bent and welded shape of the auxiliary tabs, uncoated portion and electrode connector region of Kim et al. with the electrode connector second region, auxiliary tabs, and uncoated portion (i.e. abide foil exposure part) corresponding to the electrode connector second region of Iwasa et al. as the uncoated region is stably fixed (i.e. welded) and a volume of the uncoated region and the current collecting member can be reduced, increasing the output per volume (Para. [0120]). The bending of the upper region of the anode foil exposure part in the height direction is not required by the combination of references and the bending would not render Iwasa et al. inoperable. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./           Examiner, Art Unit 1729      

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729